Citation Nr: 1043974	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-33 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for shell fragment wound to the left thigh 
with retained foreign body.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for shell fragment wound to the right calf 
with retained foreign body.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for traumatic arthritis of the left knee.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1943 to December 
1945.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision by the RO which 
denied, in part, increased ratings for the disabilities currently 
at issue on appeal.  The Board remanded the appeal for additional 
development in April 2010.  

By rating action in August 2010, the RO granted service 
connection for degenerative joint disease of the right knee and 
assigned a 10 percent evaluation; effective from June 29, 2010, 
the date of VA examination showing a current disability.  
38 C.F.R. § 3.400(b)(2).  The Veteran and his representative were 
notified of this decision and did not express dissatisfaction 
with the rating assigned.  Accordingly, this issue is not in 
appellate status or inextricably intertwined with the issues on 
appeal and will not be addressed in this decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The residuals of shell fragment wound to the left thigh are 
manifested by pain, a retained metallic fragment, good muscle 
strength and tone, and no functional limitation or neurological 
impairment; the residuals are productive of not more than 
moderate disability.  

3.  The residuals of shell fragment wounds to the right leg are 
manifested by pain, a retained metallic fragment, good muscle 
strength and tone, and no functional limitation or neurological 
impairment; the residuals are productive of not more than 
moderate disability.  

4.  The Veteran's left knee disability is manifested by chronic 
pain, arthritis and mild limitation of motion without instability 
or subluxation; functional limitation due to pain, 
incoordination, fatigability, on repetitive use or during flare-
ups to the degree for a higher or separate evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
residuals of shell fragment wound to the left thigh with retained 
foreign body are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.73, Part 4, 
including Diagnostic Code 5313 (2010).  

2.  The criteria for an evaluation in excess of 10 percent for 
residuals of shell fragment wound to the right calf with retained 
foreign body are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.73, Part 4, 
including Diagnostic Code 5311 (2010).  

3.  The criteria for an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic 
Code 5010 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in February 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

The Veteran's service treatment records and all VA medical 
records have been obtained and associated with the claims file.  
To the extent that the VCAA notice in this case is deemed to be 
deficient under VCAA, based on the communications sent to the 
Veteran and his representative over the course of this appeal, he 
clearly has actual knowledge of the evidence he is required to 
submit in this case and, based on his contentions as well as the 
communications provided to him by VA, it is reasonable to expect 
that he understands what is needed to prevail.  Under the 
circumstances of this case, the Board finds that the Veteran is 
not prejudiced by moving forward with a decision on his claims 
for increased ratings for his service connected disabilities, and 
that VA has complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), and the 
holdings in Dingess/Hartman, 19 Vet. App. 473 (2006) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  



Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2010).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a) (2010).  

The criteria for the evaluation of residuals of healed wounds 
involving muscle groups are set forth in 38 C.F.R. § 4.56.  The 
criteria consist of the type of injury, the history and 
complaint, and the objective findings.  While it is noted that 
38 C.F.R. § 4.56 describes muscle damage in terms of injury due 
to a single bullet, small shell, or shrapnel fragment, the 
underlying principle is the same regardless of the nature of the 
injury.  The cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
The classification of muscle damage is provided, in pertinent 
part, as follows.  

A moderate disability of muscles involves a through-and-through 
or deep penetrating wound by a short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residual of debridement or with prolonged 
infection.  There must be evidence of hospitalization for 
treatment of the wound in service and consistent complaints of 
one or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by the 
injured muscles.  The objective findings are entrance and, if 
present, exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound side.  

A moderately severe disability of muscles involves a through-and-
through or deep penetrating wound by a high velocity missile of 
small size or a large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  There must be evidence of 
hospitalization for a prolonged period in service for treatment 
of the wound.  The record must contain consistent complaints of 
cardinal symptoms of muscle wounds.  There must additionally be 
evidence of unemployability because of the inability to maintain 
work requirements, if present.  The objective findings are 
entrance and, if present, exit scars which are relatively large 
and so situated as to indicate a track of a missile through 
important muscle groups.  There are indications on palpation of 
loss of deep fascia, or loss of muscle substance or loss of 
normal firm resistance of muscles compared with the sound side.  
The tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
impairment.  

A severe disability of muscles involves a through-and-through or 
deep penetrating wound due to a high-velocity missile, or a large 
or multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, intermuscular 
binding and cicatrization.  The history and complaints are 
similar to the criteria set forth for a moderately severe level, 
in an aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of the 
missile.  The following, if present, are also signs of severe 
muscle damage: (a) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesions of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests; (d) visible or measurable atrophy; (e) 
adaptive contraction of an opposing group of muscles; (f) atrophy 
of muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; and 
(g) induration or atrophy of an entire muscle following simple 
piercing by a projectile.  

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2010) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated  functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).  

Factual Background

The service treatment records show that the Veteran sustained 
mild, penetrating shell fragment wounds to the left posterior 
thigh and mid-lateral right calf in June 1944.  X-ray studies 
revealed a 1 by 3 by 5-mm metallic foreign body in the soft 
tissue on the medial surface of the left thigh and a 2 by 6-mm 
body about 1-cm behind the fibula at the junction of the upper 
third of the right leg.  Hot wet dressings were applied and the 
wounds healed well without complication.  Following a one month 
period of hospitalization and physical therapy, the Veteran was 
returned to full field duty in July 1944.  The treatment records 
showed no evidence of muscle injury or nerve or artery 
involvement.  The Veteran's separation examination showed a 
history of a shrapnel wound to the right calf with a retained 
foreign body and no musculoskeletal deficit.  

When examined by VA in October 1950, the Veteran reported 
soreness in the right calf after a long days work or with 
prolonged standing or walking, but denied any muscle cramping or 
any medical treatment since his discharge from service.  The 
Veteran reported that he worked on a farm, eight hours a day and 
had not lost time at work because of his right leg disability; he 
denied any problems associated with his left thigh injury.  On 
examination, the Veteran's gait, posture and carriage were normal 
and he ambulated without a limp.  There was a very faint 1/4-in 
diameter entry scar on the posterior aspect at the junction of 
the upper and mid right calf over the soleus muscle which was 
well healed and asymptomatic.  The left thigh scar could not be 
seen on visual inspection.  There was no irritation from the 
retained metallic fragments and no evidence of muscle atrophy or 
other residuals.  X-ray studies revealed several metallic foreign 
bodies in the soft tissues on the posterior aspect at the 
junction of the upper and mid-third of the right lower leg, and a 
metallic body in the soft tissues posterior to the lower third of 
the shaft of the left femur.  The diagnosis was old healed shell 
fragment wound scar of the right thigh with retained foreign 
body.  

By rating action in October 1950, service connection was 
established for old healed residuals of shell fragment wound to 
the left thigh with retained foreign body, and old healed shell 
fragment wound to the right leg with retained foreign bodies; 
each effective from July 18, 1950, the date of receipt of the 
Veteran's original claim.  By rating action in August 1994, 
service connection was established for traumatic arthritis of the 
left knee, and a 10 percent rating was assigned; effective from 
September 25, 1992.  These ratings remained in effect when the 
Veteran's claim for increase was received in January 2008.  

On VA joint examination in February 2008, the Veteran reported a 
dull, nagging pain in the left knee which was aggravated on 
prolonged use with mild stiffness.  The Veteran denied any 
swelling, increased local heat, redness, weakness, lack of 
endurance or excessive fatigability, instability or periods of 
flare-ups.  On examination, there was no evidence of painful 
motion, edema, effusion, instability, weakness, redness, heat, 
abnormal movement, or guarding.  The Veteran had a fair gait, 
balance, and posture with use of a cane and ambulated with a mild 
limp.  There were no callosities or any unusual shoe wear 
pattern, and no leg length discrepancy or inflammatory arthritis.  
Extension/flexion was from zero to 110 degrees with tenderness at 
110 degrees.  The examiner noted that there was no additional 
limitation of motion due to pain, fatigue, weakness, or lack of 
endurance on repetitive use and no flare-ups.  X-ray studies 
showed mild patellar spurring and a small 2 by 10-mm metallic 
foreign body in the dorsal soft tissue.  The diagnosis was status 
post shrapnel fragment wound of the left knee with retained 
metallic foreign body and mild patellar spurring suggestive of 
mild traumatic arthritis/degenerative joint disease of the left 
knee.  

On VA muscle examination in February 2008, the Veteran reported 
moderate right calf muscle tenderness on prolonged use with 
occasional muscle spasm.  On examination, there was no evidence 
of a visible scar on the right leg, no muscle wasting, atrophy, 
contractures, or other muscular or neuromuscular impairment.  
There was no tissue loss, adhesions, or bone, nerve, or tendon 
damage, and muscle strength was noted as normal.  The diagnoses 
included status post superficial shrapnel fragment wound to the 
left anterior distal thigh without muscle injury, and status post 
shrapnel fragment wound to the right proximal calf with 
involvement of right calf musculature and mild residual symptoms.  

On VA scar examination in February 2008, the examiner indicated 
that there was no evidence of a visible scar on the right leg or 
left thigh, and no current symptoms associate with any scars.  

When examined by VA in June 2010, the examiner indicated that the 
claims file was reviewed and included a detailed description of 
the Veteran's medical history, complaints, and current findings.  
The clinical and diagnostic findings on joint examination, were 
essentially the same as on VA examination in 2008, and showed 
bony joint enlargement, crepitus, and pain in the left knee with 
extension/flexion from minus 5 degrees to 120 degrees, 
respectively with pain on active motion, but no additional 
limitation of motion on repetitive movement.  

The clinical findings on VA scar examination in June 2010, were 
unchanged from the 2008 VA examination.  The examiner indicated 
that there was no visible evidence of a scar on the left thigh or 
right leg, and no evidence of "skin breakdown over scar," 
inflammation, edema, keloid formation, or any other disabling 
impairment.  

On VA muscle examination in June 2010, the examiner indicated 
that the shell fragment wound was not a through and through 
injury, was not infected prior to healing, and did not involve 
bone, nerve, vascular or tendon damage.  There was no evidence of 
decreased coordination, increased fatigability, uncertainty of 
movement, or any flare-ups of muscle injury in the left thigh or 
right leg.  On examination, there was mild, decreased strength in 
all muscles of the right and left lower extremity (4/5), which 
the examiner opined was not associated with the shell fragment 
injuries but was generalized in nature and consistent with the 
Veteran's age.  There was no limitation of motion of either lower 
extremity associated with the shell fragment wounds, and no loss 
of muscle substance or deep fascia and no muscle scarring.  The 
diagnosis was no evidence of muscle injury or disability related 
to the shell fragment wounds to the left thigh or right leg.  

On June 2010 VA nerve examination, the examiner indicated that 
the claims file was reviewed and included a detailed description 
of the Veteran's medical history and current findings.  The 
examiner noted that there was no evidence of peripheral nerve 
trauma or neoplasm or any other current symptoms.  On 
examination, there was evidence of a generalized, mild muscle 
weakness in the lower extremities which the examiner indicated 
was appropriate to the Veteran's age and not associated with the 
shell fragment injuries.  The diagnosis was no evidence of nerve 
injury or disability related to the shell fragment wound injuries 
to the left thigh or right leg.  


SFW Left Thigh & Right Leg

Residuals of shell fragment wounds are evaluated on the basis of 
the following factors:  the velocity, trajectory and size of the 
missile which inflicted the wounds; extent of the initial injury 
and duration of hospitalization; the therapeutic measures 
required to treat the disability; and current objective clinical 
findings.  All such evidence serves to define slight, moderate, 
moderately severe, and severe muscle injuries due to gunshot 
wounds or other trauma.  38 C.F.R. § 4.56.  

The Veteran is currently assigned a 10 percent evaluation for 
residuals of shell fragment wound to the left thigh with retained 
metallic foreign body under Diagnostic Code (DC) 5313, for injury 
to Muscle Group (MG) XIII, involving the muscles of the posterior 
thigh, in particular, extension of the hip and flexion of the 
knee; outward and inward rotation of the flexed knee; acting with 
rectus femoris and sartorius synchronizing simultaneous flexion 
of the hip and the knee, and extension of the hip and knee.  
Under this code, slight disability warrants a noncompensable 
evaluation, moderate disability warrants a 10 percent evaluation, 
moderately severe disability warrants a 30 percent evaluation, 
and a severe disability warrants a 40 percent evaluation.  38 
C.F.R. § 4.73, DC 5313.  

The shell fragment wound to the right leg is evaluated under DC 
5311 for injury to MG XI, which affects propulsion and plantar 
flexion of the foot, posterior and lateral crural muscles, and 
muscles of the calf.  A noncompensable rating applies if the 
disability is slight, a 10 percent rating applies if the 
disability is moderate, a 20 percent rating applies if the 
disability is moderately severe, and a 30 percent rating applies 
if the disability to the dominant extremity is severe.  38 C.F.R. 
§ 4.73, DC 5311.  

In this case, the service treatment records show that the initial 
injuries to the left thigh and right leg were not through and 
through or deep penetrating wounds or involve prolonged 
infection, sloughing of soft parts or intramuscular scarring.  
There was no loss of deep fascia, muscle substance, or normal 
firm resistance of muscles, strength, or endurance compared to 
the sound side.  Thus, the competent medical evidence does not 
show muscle damage to the left thigh or right leg (MG XIII or MG 
XI), consistent with the criteria that is indicative of 
moderately severe or severe muscle damage.  

Similarly, the recent VA examinations showed no evidence of any 
significant residual muscle injury of the left thigh or right 
leg.  While the Veteran had some mild weakness in both lower 
extremities on examination, there was no evidence of atrophy, 
impairment of coordination, uncertainty of movement, or reflex or 
sensory impairment associated with the shell fragment injuries.  
Moreover, the VA examiner in June 2010 noted, specifically, that 
the Veteran's mild, generalized weakness of the lower extremities 
was age related and not associated with the shell fragment 
injuries.  In addition, there was no actual or functional 
limitation of motion in the left thigh or right leg associated 
with the shell fragment injuries.  

As indicated above, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement.  Here, the evidence shows that the Veteran has no 
muscle atrophy, loss of muscle substance or any loss of strength 
as a result of the shell fragment injuries.  Accordingly, the 
Board finds that the Veteran's residuals of shell fragment wounds 
to the left thigh and right leg are not manifested by the 
objective findings necessary for an increased evaluation under 
the provisions of § 4.56 or the criteria of DCs 5313 or 5311.  

Concerning the shell fragment wound scars, the Board notes that 
there was no visible evidence of any residual scars found on 
either of the two VA examinations conducted during the pendency 
of the appeal, and no evidence of any residual impairment or 
disability associated with the scars.  Likewise, there was also 
no evidence of any nerve damage or residual neurological 
impairment associated with the shell fragment wounds in service 
or at present.  Thus, a separate rating for a painful or tender 
scar, or for any neurological impairment of the left thigh or 
right leg is not warranted.  


Left Knee Arthritis

The Veteran's left knee disability is rated 10 percent disabling 
under DC 5010 for traumatic arthritis.  Traumatic arthritis, is 
rated under Diagnostic Code (DC) 5003, which specifies that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved (DC 
5200 etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.45.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees and a 30 percent 
evaluation if flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 percent 
evaluation if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees, and a 50 
percent evaluation if extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2010).  

In this case, the clinical and diagnostic findings on examination 
showed no limitation of motion or impairment in the left knee to 
the degree required for an evaluation higher than 10 percent 
under any of the applicable rating codes.  As noted above, an 
evaluation higher than 10 percent under DC 5260 or 5261 based on 
limitation of motion requires flexion limited to 30 degrees or 
less or extension to 15 degrees or more.  Here, flexion of the 
left knee was limited to no less than 110 degrees with extension 
to zero degrees in February 2008 and minus 5 degrees in June 
2010.  Additionally, there was no objective evidence of 
instability, subluxation, weakness, locking, swelling, abnormal 
motion, or guarding.  Thus, a higher or separate evaluation based 
on limitation of motion or instability under the above cited 
rating codes is not warranted.  

The Board has also examined all other potentially applicable 
diagnostic codes pertinent to the knee.  However, DC 5256 
requires ankylosis of the knee joint, which is not present in 
this case.  DC 5258 provides for a 20 percent rating when there 
is dislocation of cartilage with frequent episodes of locking, 
pain, and effusion, and DC 5262 allows for a 20 percent rating 
when there is malunion of the tibia and fibula with moderate knee 
or ankle disability.  However, none of these codes are applicable 
based on the absence of the specified symptoms or 
characteristics.  

Additionally, DC 5257 provides for a 10 percent evaluation when 
there is slight recurrent subluxation or lateral instability and 
a 20 percent evaluation when there is moderate symptomatology.  
In this case, the Board again notes that while the Veteran 
reported that his left knee gives way occasionally, the objective 
findings do not shown any instability or subluxation.  Therefore, 
the criteria for the assignment of a separate evaluation under DC 
5257 have not been met, and a separate rating based on 
instability is not warranted.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has considered the Veteran's assertions 
that he has chronic pain on prolonged standing or walking.  
However, the objective findings do not show any instability or 
subluxation and only mild restricted range of motion.  
Furthermore, the Veteran demonstrated pain free motion to more 
than 100 degrees.  The Veteran has a normal gait and there is no 
evidence of abnormal weight bearing.  While the Veteran had some 
pain on motion of the left knee on the VA examinations during the 
pendency of this appeal, the examiners indicated that there was 
no additional limitation of motion due to pain or on repetitive 
movement.  Further, there was no weakness, incoordination, 
locking, effusion, inflammation or more than mild functional 
impairment.  

In the instant case, there was no objective evidence of any 
additional functional loss of use due to pain or on repetitive 
use of the left knee to the degree necessary for the assignment 
of a rating in excess of 10 percent.  Absent a medical record 
showing additional functional loss of use, the Board finds that 
the level of functional impairment is adequately compensated by 
the 10 percent evaluation currently assigned.  

The percentage ratings in VA's Schedule for Rating Disabilities 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such disabilities 
and their residual conditions in civil occupations.  38 C.F.R. 
§ 4.1.  As there is no objective evidence of any additional 
functional loss of use due to pain or on flare-ups, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
his belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
probative evidence.  Layno v. Brown, 6 Vet. App. at 470 (1994); 
Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).  

Applying all of the appropriate diagnostic codes to the facts of 
this case, an objective assessment of the Veteran's present 
impairment of the left knee does not suggest that he has 
sufficient symptoms so as to warrant an evaluation in excess of 
the 10 percent rating at any time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  


Extraschedular Rating

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2010).  In this regard, the Veteran does not claim 
nor does the record show any periods of hospitalization for his 
service-connected disabilities, nor is there any objective 
evidence of marked interference with his employment due solely to 
the service-connected disabilities.  Furthermore, the 
manifestations of the Veteran's disabilities are consistent with 
the schedular criteria, and there is no objective evidence that 
any manifestations related to his service-connected disabilities 
are unusual or exceptional.  In view of this, referral of this 
case for extraschedular consideration is not in order.  See Thun 
v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  











ORDER

An increased rating for residuals of shell fragment wound to the 
left thigh with retained foreign body is denied.  

An increased rating for residuals of shell fragment wound to the 
right calf with retained foreign body is denied.  

An increased rating for traumatic arthritis of the left knee is 
denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


